
	
		II
		110th CONGRESS
		2d Session
		S. 2901
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2008
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To encourage residential mortgage loan modifications and
		  workout plans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Encouraging Mortgage Modifications Act
			 of 2008.
		2.FindingsCongress finds that—
			(1)mortgage
			 modifications often afford the best opportunity to avoid foreclosures and
			 provide long term, sustainable solutions for American homeowners;
			(2)reaching mortgage
			 modification agreements with homeowners has been unacceptably slow and
			 foreclosure rates continue to rise, with the number of homeowners forced into
			 foreclosure double the number who receive modifications or repayment
			 plans;
			(3)servicers have an
			 obligation to protect the interests of investors when determining whether to
			 offer a modification or repayment plan;
			(4)the best course
			 of action for the investor pool as a whole may disadvantage the interests of
			 individual classes of investors;
			(5)servicers have
			 expressed concern that investor classes that are disproportionately
			 disadvantaged by a modification or repayment plan may seek to hold the servicer
			 liable;
			(6)without liability
			 protection, many servicers will not be willing to take on the risk associated
			 with approving a mortgage modification or repayment plan, and instead, they
			 will eventually pursue foreclosure even though foreclosure costs can equal 50
			 percent or more of mortgage value; and
			(7)the net present
			 value of a modified mortgage loan will almost always exceed the amount recouped
			 by allowing the home to go into foreclosure.
			3.Legal safe
			 harbor for entering into certain loan modifications or workout
			 plansSection 6 of the Real
			 Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605) is amended—
			(1)by redesignating subsections (i) and (j) as
			 subsections (j) and (k), respectively; and
			(2)by inserting after subsection (h) the
			 following:
				
					(i)Duty of
				servicers regarding certain loan modifications or workout plans
						(1)In
				generalNotwithstanding any
				other provision of law, absent specific contractual provisions to the contrary,
				a servicer of pooled qualified residential mortgages—
							(A)owes any duty to
				determine if the net present value of the payments on the loan, as modified, is
				likely to be greater than the anticipated net recovery that would result from
				foreclosure to all investors and parties having a direct or indirect interest
				in the pooled loans or securitization vehicle, but not to any individual party
				or group of parties; and
							(B)acts in the best
				interests of all such investors and parties, if the servicer agrees to or
				implements a qualified loan modification or workout plan for a qualified
				residential mortgage, or if, and only if, such efforts are unsuccessful or
				infeasible, takes other reasonable loss mitigation actions, including accepting
				partial payments or short sale of the property; and
							(C)if the servicer
				acts in a manner consistent with the duty set forth in subparagraphs (A) and
				(B), shall not be liable under any law or regulation of the United States, any
				State or any political subdivision of any State, for entering into a qualified
				loan modification or workout plan in any action filed by or on behalf of any
				person—
								(i)based on the
				person’s ownership of any interest in a residential mortgage, a pool of
				residential mortgage loans, or a securitization vehicle, that distributes
				payments out of the principal, interest, or other payment on loans in the
				pool;
								(ii)based on the
				person’s obligation to make payments determined in reference to any loan or
				interest referred to in clause (i); or
								(iii)based on the
				person’s obligation to insure any loan or any interest referred to in clause
				(i).
								(2)DefinitionsAs
				used in this subsection—
							(A)the term qualified loan modification
				or workout plan means a contract, modification, or plan relating to a
				qualified residential mortgage loan consummated on or after January 1, 2004,
				with respect to which—
								(i)payment default
				on the loan or loans has occurred, is imminent, or is reasonably
				foreseeable;
								(ii)the dwelling
				securing the loan or loans is the primary residence of the owner;
								(iii)the servicer
				reasonably believes that the anticipated recovery under the loan modification
				or workout plan will exceed the anticipated recovery through foreclosure, on a
				net present value basis;
								(iv)the effective
				period runs for at least 5 years from the date of adoption of the plan, or
				until the borrower sells or refinances the property, if that occurs earlier;
				and
								(v)the borrower is
				not required to pay additional fees to the servicer;
								(B)the term
				qualified residential mortgage means a consumer credit transaction
				or loan that is secured by the consumer’s principal dwelling;
							(C)the term
				securitization vehicle means a trust, corporation, partnership,
				limited liability entity, special purpose entity, or other structure that is
				the issuer, or is created by the issuer, of mortgage pass-through certificates,
				participation certificates, mortgage-backed securities, or other similar
				securities backed by a pool of assets that includes residential mortgage loans;
				and
							(D)the term
				servicer—
								(i)means the person
				responsible for servicing of a loan (including the person who makes or holds a
				loan, if such person also services the loan); and
								(ii)includes the
				entities listed in subparagraphs (A) and (B) of subsection (j)(2).
								(3)Effective
				periodThis subsection shall apply only with respect to qualified
				loan modification or workout plans initiated during the 6-month period
				beginning on the date of enactment of this subsection.
						(4)Rule of
				constructionNothing in this subsection may be construed to limit
				the ability of a servicer to enter into a loan modification or workout plan
				other than a qualified loan modification or workout plan covered by this
				subsection.
						.
			
